 Case: 4:19-cv-03131-AGF Doc. #: 47 Filed: 08/23/21 Page: 1 of 2 PageID #: 253




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

HERMAN M. JERROD,                           )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )       Case No. 4:19-cv-03131-AGF
                                            )
ZACHARY PHILLIPS, et al.,                   )
                                            )
              Defendants.                   )

                             MEMORANDUM AND ORDER

       This matter is before the Court on self-represented Plaintiff’s motion

to amend complaint. (ECF No. 46). The motion is handwritten on one sheet of notebook

paper and appears to reference a meeting he had with a non-defendant. Plaintiff does not

include a statement of how he would like to amend his complaint, or how the meeting he

describes relates to his claims in the instant action.

       The period for leave to amend as a matter of course has expired; no defendant has

consented to a proposed amendment; and the Court finds no basis to grant leave to

amend. Fed. R. Civ. P. 15(a). Additionally, Plaintiff’s motion to amend is deficient as he

has failed to attach a proposed amended complaint. See Clayton v. White Hall Sch. Dist.,

778 F.2d 457, 460 (8th Cir. 1985) (“[I]n order to preserve the right to amend the

complaint, a party must submit the proposed amendment along with its motion.”); see

also Minneapolis Firefighters’ Relief Ass'n v. MEMC Electronic Materials, Inc., 641 F.3d

1023, 1030 (8th Cir. 2011) (stating a sufficient motion for leave to amend seeks leave

to amend and attaches a copy of the proposed amended complaint).
 Case: 4:19-cv-03131-AGF Doc. #: 47 Filed: 08/23/21 Page: 2 of 2 PageID #: 254




       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Amend Complaint is

DENIED. (ECF No. 46).


                                       AUDREY G. FLEISSIG
                                       UNITED STATES DISTRICT JUDGE

Dated this 23rd day of August, 2021.




                                         2
